Exhibit 10.7

WET SEAL, INC.

September 3, 2014

Clinton Group, Inc.

601 Lexington Avenue

51st Floor

New York, New York 10022

Re: Letter Agreement

Reference is made to that certain Securities Purchase Agreement, dated as of
September 3, 2014, by and among The Wet Seal, Inc. (the “Company”), Clinton
Group, Inc. (“Clinton”), and certain other purchasers party thereto (the
“Purchase Agreement”).

As an inducement to Clinton’s entering into the Purchase Agreement, the Company
agrees, subject to the terms and conditions of this letter agreement, to appoint
a designee of Clinton to the Board of Directors of the Company (the “Board”).
Clinton has indicated that it desires to designate Greg Taxin (the “Candidate”)
to stand for appointment to the Board.

In accordance with the foregoing, this letter agreement sets forth certain
understandings among the parties in connection with the appointment of the
Candidate to the Board.

The parties agree as follows:

 

  1. The Company agrees that:

 

  a. effective October 1, 2014, subject to (i) a determination by the Board that
the Candidate meets applicable legal requirements for service as a director and
the applicable independence requirements for compensation committee members of
NASDAQ listed companies, and (ii) satisfactory completion of the Company’s
standard director questionnaire and standard background check, the Board will
appoint the Candidate as a director of the Company, with a term expiring at the
next annual meeting of the Company’s stockholders; and

 

  b. following the appointment of the Candidate to the Board, the Board will, at
the first meeting of the Board to take place after October 1, 2014, and upon the
Candidate’s request, consider the appointment of the Candidate to one or more
committees of the Board mutually agreeable to the Candidate and the Board.

 

  2. Each party hereto represents that this letter agreement has been duly
authorized and approved by all necessary actions.



--------------------------------------------------------------------------------

Exhibit 10.7

 

  3. This letter agreement shall not be assignable by either party hereto
without the prior written consent of the other party (and any purported
assignment without such consent shall be null and void), is intended to be
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto. This letter agreement may not be amended or waived except by an
instrument in writing signed by each of the parties hereto. This letter
agreement may be executed in any number of counterparts, each of which shall be
an original, and all of which, when taken together, shall constitute one
agreement. The parties hereto agree that money damages may not be a sufficient
remedy for any breach of this letter agreement and that the parties shall be
entitled to injunctive or other equitable relief to remedy or prevent any breach
or threatened breach. This letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

Exhibit 10.7

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof by returning to The Wet Seal, Inc. an executed
counterpart hereof.

 

Very truly yours, THE WET SEAL, INC. By:  

/s/ Steven H. Benrubi

Name:   Steven H. Benrubi Title:   Executive Vice President, Chief Financial
Officer

Accepted and agreed as of the date first above written:

 

CLINTON GROUP, INC. in its capacity as investment manager on behalf of various
funds and managed accounts that purchased securities pursuant to the Securities
Purchase Agreement By:  

/s/ John L. Hall

Name:   John L. Hall Title:   Authorized Signatory